             Case 1:21-cv-01908-UNA Document 3 Filed 08/05/21 Page 1 of 2




                                                                                      FILED
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                                                                      AUG - 5 2021
                                                                                 Clerk, U.S. District & Bankruptcy
SHAUN RUSHING,                                         )                         Court for the District of Columbia
                                                       )
                       Plaintiff,                      )
                                                       )
        v.                                             )       Civil Action No. 21-01908 (UNA)
                                                       )
UNITED STATES SOCIAL                                   )
SECURITY ADMINISTRATION,                               )
                                                       )
                       Defendant.                      )


                                    MEMORANDUM OPINION

        This matter is before the court on its initial review of Plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. Pro se litigants must comply with the Federal

Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the

Federal Rules of Civil Procedure requires complaints to contain “(1) a short and plain statement

of the grounds for the court’s jurisdiction [and] (2) a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-

79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures

that defendants receive fair notice of the claim being asserted so that they can prepare a responsive

answer and an adequate defense and determine whether the doctrine of res judicata applies. Brown

v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

        Plaintiff alleges that the Social Security Administration has discriminated against him by

denying his applications for Medicare and Medicaid benefits. But Plaintiff neither identifies a
          Case 1:21-cv-01908-UNA Document 3 Filed 08/05/21 Page 2 of 2




“final decision of the Commissioner of Social Security,” 42 U.S.C. § 405(g), nor alleges sufficient

facts from which the Commissioner may reasonably identify the decision being challenged.

       As drafted, Plaintiff’s pro se complaint fails to comply with the minimal pleading standard

set forth in Rule 8(a). The Court will thus dismiss the complaint without prejudice and will grant

the application to proceed in forma pauperis. An Order consistent with this Memorandum Opinion

is issued separately.




DATE: August 4, 2021
                                                            CARL J. NICHOLS
                                                            United States District Judge
